DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US 7332218) in view of Tokuyama et al. (US 20080186751).
As to claim 1, Gilbert discloses an electrically debonding type adhesive sheet comprising a substrate 42 for voltage application in which at least one surface has electrical conductivity, a first adhesive layer 10, which is constituted of an electrically debondable adhesive and is formed on the electroconductive surface of the substrate for voltage application, and a second adhesive layer, which is formed on that surface of the substrate for voltage application which is on the reverse side from the first adhesive layer (Fig. 5 below). Gilbert discloses that the conductive surface may be an article to be secured by the adhesive bond such as sheets, foils, etc.  (C3, L40-50).    
    PNG
    media_image1.png
    256
    575
    media_image1.png
    Greyscale

Gilbert fails to specifically teach or disclose whether the electrical debonding type adhesive sheet including a plurality of linked parts and a linking part which links the plurality of linked parts to each other.  Tokuyama teaches that it is advantageous to make the connection terminals of a capacitor module and a semiconductor module in a comb shape thereby facilitating welding and other adhesive connections between a capacitor module and a semiconductor module (paragraph 204).  It would have been obvious to modify the substrate of Gilbert into a plurality of linked parts and a linking part which links the plurality of linked parts to each other and would have been motivated to do so because Tokuyama teaches that such a shape facilitates adhesive connections between a capacitor module and semiconductor module.  


As to claim 2, the product of claim 1 is taught as seen above.  The product of the above references as combined has a comb shape.  
As to claim 3, the product of claim 1 is taught as seen above.  Gilbert discloses that the first adherend 62 is electro conductive (C13, L30-40).
Claim 4 is rejected for substantially the same reasons as claims 1-3 above.  Gilbert discloses that the first and second adherends 60 and 62, the substrate 42 and the first and second adhesives 10 can all be electro-conductive (Id.; Fig. 5).
Claim 5 is rejected for the same reasons as claim 4 above.  Gilbert discloses that both adhesive layers can comprise of electrical debonding type adhesives (Id.).
Claim 6 is rejected for the same reasons as claim 4 and 5 above.  
As to claim 7, the joined body of the product of claim 6 is taught as seen above.  Gilbert discloses that the substrates 42 are electrically connected for voltage application by an electrical power source 18 , i.e. “jig”, (C11, lines 35-40; Fig 5 above) so that the first and second adherand 62 & 60 are debonded simultaneously while simultaneously applying voltage to the first adhesive layers of the electrical debonding type adhesive sheets.  

Response to Arguments
Applicant's arguments filed March 21, 2022 have been fully considered but they are not persuasive.
Applicant argues on pages 6 and 7 that it would not have been obvious to modify the electrochemically disbondable composition of Gilbert with the teachings of Tokuyama because Applicant contends that the invention of Tokuyama is in a totally different technical field of a power conversion apparatus.  This argument is not persuasive since, as seen in the rejection above, the adhesive sheet of Gilbert would be modified for use as an adhesive member in a shape facilitates adhesive connections between a capacitor module and semiconductor module.  
In response to applicant's argument that Tokuyama is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both references are concerned with the particular problem with which applicant is concerned, the bonding of components to one another by an adhesive.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/GEORGE R KOCH/Primary Examiner, Art Unit 1745